DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7 and 8 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 4th, 2021.
Applicant’s election without traverse of Group I, claims 1-2 and 4-6 in the reply filed on January 4th, 2021 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ran (KR101694495 B1) with reference to the machine translation (hereinafter referred to as “Ran”) . 

Regarding claim 1, Ran teaches an ecofriendly snow removal composition (see Ran at [0015] teaching an eco-friendly deicing agent composition), comprising:
a chloride (see Ran at [0018] teaching sodium chloride, calcium chloride), and
a sodium hexametaphosphate (see Ran at [0018] teaching sodium hexametaphosphate).   

But Ran does not teach a starfish-derived porous structure obtained by removing proteins from starfish.
Parisi discloses an antifreezing and/or anti-skid surface treatment (see Parisi at [0001]). Parisi teaches a loose material of generally granular form and generally porous structure which does not degrade in the presence of water (see Parisi at [0018]).  Parisi also teaches that the porous material is preferably of the intercommunicating cell or pore type (similar to a sponge), said cells or pores being relatively small in relation to the size of the particles of loose material (see Parisi at [0020]), and the said particles, or grains, can be of generally round or spherical shape, and are distributed substantially uniformly within the bulk of the respective particles or grains (see Parisi at [0021]).  Parisi further teaches that natural calcium-based minerals and preparations is suitable for use as porous materials (see Parisi at [0024]).  Parisi also teaches that the loose material can act as a vehicle for the antifreezing saline product, it does not become immediately crushed or disaggregated by treading or tire rolling action, and it has a porous structure with generally communicating cells, and can be impregnated with a wet antifreezing product (see Parisi at [0025]).  And, Parisi also teaches that sodium chloride as the antifreezing product (see Parisi at [0026]).  


But Ran as modified by Parisi does not teach that the porous calcium-based structure is starfish-derived.  Lim teaches a potential application of Ca (calcium)-rich starfish as a soil amendment (see Lim at page 432, introduction, column 2, paragraph 2, last sentence).  Lim also teaches that it is widely recognized that calcium carbonate (CaCO3) could be converted into high-purity Ca compounds (see Lim at page 434, column 2, and paragraph 3, 3rd-4th sentence).  And, Lim showed that the X-ray diffraction (XRD) results confirmed that one of the major minerals in NSF (natural starfish) and CSF (calcined starfish) is CaCO3 (see Lim at page 435, column 1, Fig. 1).  Lim further teaches that local fishermen in Korea capture starfish to protect their marine aquaculture because the starfish is a main predator of shellfishes, thus most starfish waste is not properly recycled (see Lim at page 432, column 2, paragraph 2, sentences 2 – 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use a porous calcium-based material from starfish as taught by Lim in modified Ran’s ecofriendly snow removal composition because the starfish is available for use due to the local fishermen in Korea capturing the starfishes, and that the starfish waste is not properly recycled.

With regards to the language “obtained by removing proteins from starfish”, in this limitation, the process is recited to obtain the porous structure.  However, the structural limitations of the porous structure as shown in Fig. 2 in Drawings and Specification page 5 lines 

Regarding claim 2, Ran as modified above teaches that the chloride is at least one selected from the group consisting of calcium chloride (CaCl2), sodium chloride (NaCl), and magnesium chloride (MgCl2) (see Ran at [0018] teaching sodium chloride, calcium chloride). 

Regarding claim 5, modified Ran teaches that the sodium hexametaphosphate is contained in an amount of 0.5 to 3 wt % with respect to the total weight of the composition (see Ran at [0018] teaching 0.5 to 3 wt % sodium hexametaphosphate).

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ran in view of Parisi and Lim, as applied to claim 1 above, and further in view of Koefod (U.S. Pat. No. 6800217 B2) (hereinafter referred to as “Koefod”, wherein “C” refers to the column number(s) and “L” refers to the line number(s)).

Regarding claim 6, modified Ran teaches all the claim limitations as outlined above, but does not teach that the snow removal composition further comprises a deicing performance disperser, an anticorrosive agent and a dehumidifying agent.
Koefod teaches a liquid deicer composition suitable for use as a deicer or as a pre-coat for solid deicers (see Koefod at C2 L14 – 16).  Koefod further teaches the following: 
a deicing performance disperser (see Koefod at C3 L38-42 teaching another suitable pre-wetting or liquid composition that contains molasses); 

a dehumidifying agent (see Koefod at C3 L41 teaching a suitable composition that contains sodium gluconate).
Koefod further teaches that the compositions of the invention typically depress the freezing point of solid deicers or abrasives to which they are applied and inhibit corrosion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to further add a deicing performance disperser, an anticorrosive agent and a dehumidifying agent from Koefod in modified Ran’s ecofriendly snow removal composition to depress the freezing point of solid deicers or abrasives to which they are applied and inhibit corrosion.

Claims 1, 2 and 5 are also rejected under 35 U.S.C. 103 as being unpatentable over Ran (KR101694495 B1) with reference to the machine translation (hereinafter referred to as “Ran”) in view of Kang (NPL, cited in the IDS submitted on October 16, 2018, Kang Sun Hwa, “Chloride Ion Filtering of Dessicant Using Porous Material”, The 108th Autumn Meeting of the Korean Chemical Society, 2011-09-28, South Korea) (hereinafter referred to as “Kang”), and Lim (NPL, Lim, J.E., Sung, J.K., Sarkar, B. et al. Environ Geochem Health 39, 431–441 (2017), DOI: 10.1007/s10653-016-9867) (hereinafter referred to as “Lim”).

Regarding claim 1, Ran teaches an ecofriendly snow removal composition (see Ran at [0015] teaching an eco-friendly deicing agent composition), comprising:
a chloride (see Ran at [0018] teaching sodium chloride, calcium chloride), and
a sodium hexametaphosphate (see Ran at [0018] teaching sodium hexametaphosphate).   

But Ran does not teach a starfish-derived porous structure obtained by removing proteins from starfish.
Kang teaches a study on chloride ion filtering of desiccant using porous material (see Kang at Title), and teaches that problems with decontamination of calcium chloride, which is used to melt large amounts of snow, are becoming apparent (see Kang at page 1, sentences 2 – 3).  Kang further teaches that the most common cause of problems with the decontamination of calcium chloride is chloride ion (see Kang at page 1, sentence 5).  Kang also teaches that they (Kang’s group) decided to explore additives that can compensate for the chloride ion decontamination problem, and thought of porous substances as substances that can capture ions of chloride (see Kang at page 1, sentences 2 – 5).  In Kang’s experiment, the porous substances that were used to capture chloride ions are activated carbon, ion exchange resin, starfish and shellfish (see Kang at page 1, sentence 6).  Based on Kang’s experimental results, the porous substances that are effective in capturing chloride ions are starfish and activated carbon (see Kang at page 1, last sentence).  As such, one of ordinary skill in the art would have recognized that starfish derived porous material could be used as an anti-corrosive additive based on the porous structure of starfish.  
Furthermore, Lim teaches that local fishermen in Korea capture starfish to protect their marine aquaculture because the starfish is a main predator of shellfishes, thus most starfish waste is not properly recycled (see Lim at page 432, column 2, paragraph 2, sentences 2 – 3).  Due to an excess of starfish waste, Lim teaches a potential application of Ca (calcium)-rich starfish as a soil amendment (see Lim at page 432, introduction, column 2, paragraph 2, last sentence).  As such, one of ordinary skill in the art would have recognized that there is a readily available and potentially free source of the starfish-derived porous.  In addition, starfish is ecofriendly because of its use to amend the soil.


With regards to the language “obtained by removing proteins from starfish”, in this limitation, the process is recited to obtain the porous structure.  However, the structural limitations of the porous structure as shown in Fig. 2 in Drawings and Specification page 5 lines 11 - 12, is established by the prior art teachings as outlined above.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based 

Regarding claim 2, Ran as modified above teaches that the chloride is at least one selected from the group consisting of calcium chloride (CaCl2), sodium chloride (NaCl), and magnesium chloride (MgCl2) (see Ran at [0018] teaching sodium chloride, calcium chloride). 

Regarding claim 5, modified Ran teaches that the sodium hexametaphosphate is contained in an amount of 0.5 to 3 wt % with respect to the total weight of the composition (see Ran at [0018] teaching 0.5 to 3 wt % sodium hexametaphosphate).

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ran in view of Kang and Lim, as applied to claim 1 above, and further in view of Koefod (U.S. Pat. No. 6800217 B2) (hereinafter referred to as “Koefod”, wherein “C” refers to the column number(s) and “L” refers to the line number(s)).

Regarding claim 4, modified Ran teaches all the claim limitations as set forth above, but does not teach the starfish-derived porous structure is contained in an amount of 0.1 to 1 wt % with respect to the total weight of the composition.
However, modified Ran teaches the known damages of calcium chloride in the environment (see Ran at [0005] to [0007], and see Kang at page 1, first 6 sentences).  Ran also teaches that there is a synergistic effect between anti-corrosive additives in a de-icing composition (see Ran at [0073] teaching that when only one of sodium hexametaphosphate and sodium diphosphate was used, the corrosion loss rate was also high).  Thus, the de-icing composition contains more than one anti-corrosive additive (see Ran at [0018] teaching two anti-corrosive additives, sodium hexametaphosphate and sodium diphosphate).  In addition, 
Koefod teaches a liquid deicer composition suitable for use as a deicer or as a pre-coat for solid deicers (see Koefod at C2 L14 – 16).  Koefod also teaches the known corrosive damages of chloride-based materials in infrastructure (see Koefod at C1 L 30 – 33).  Koefod further teaches that there is a synergistic effect between the components of the deicer composition (see Koefod at C4 L61 – 63 teaching significant complimentary effect was observed by combining the corrosion reducer with the molasses-containing pre-wetting agent).  Koefod also teaches more than one anti-corrosive additive with low concentrations (see Koefod at C2 L43 – 50 teaching suitable corrosion inhibitors and combinations, and see Koefod at C3 L28 – 30 teaching a suitable composition comprising monosodium phosphate 0.5 to 1.5 wt % and diammonium phosphate 0.5 to 1.0 wt %).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add low concentrations of anti-corrosive additives that has a synergistic effect in a deicer composition that would read on the claim limitation as shown by Ran and Koefod in modified Ran’s eco-friendly deicing agent because of the known damages of chloride ions in the environment as outlined above by Ran, Kang and Koefod.

Regarding claim 6, modified Ran teaches all the claim limitations as outlined above, but does not teach that the snow removal composition further comprises a deicing performance disperser, an anticorrosive agent and a dehumidifying agent.
Koefod teaches a liquid deicer composition suitable for use as a deicer or as a pre-coat for solid deicers (see Koefod at C2 L14 – 16).  Koefod further teaches the following: 

an anticorrosive agent (see Koefod at C2 L63 teaching suitable composition containing phosphate salts, and see Koefod at C2 L43 teaching phosphate salts are suitable corrosion inhibitors), and 
a dehumidifying agent (see Koefod at C3 L41 teaching a suitable composition that contains sodium gluconate).
Koefod further teaches that the compositions of the invention typically depress the freezing point of solid deicers or abrasives to which they are applied and inhibit corrosion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add a deicing performance disperser, an anticorrosive agent and a dehumidifying agent from Koefod in modified Ran’s ecofriendly snow removal composition to depress the freezing point of solid deicers or abrasives to which they are applied and inhibit corrosion.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Ossian (US 8182714 B2) discloses a de-icing composition that has glycerin in the mixture.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039.  The examiner can normally be reached on M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.G.U./Examiner, Art Unit 1731                                                                                                                                                                                                        
/BRYAN D. RIPA/Supervisory Patent Examiner, Art Unit 1731